The Honorable Steve Napper State Representative 201 South Chester Street Little Rock, Arkansas 72201-2015
Dear Representative Napper:
I am writing in response to your request for my opinion on the following questions relating to the operation of A.C.A. § 19-10-306:
  1. Would the principles of res judicata or collateral estoppel prevent a hearing in front [of] the Arkansas State Claims Commission after a suit has been filed against private litigants regarding the same occurrence or set of facts?
  2. If such principles do apply, what would be barred from reconsideration by the Claims Commission: (a) reconsideration of the amount of damages (that is, a bar to reconsidering whether there was negligence in the case), or (b) reconsideration of the liability of the governmental department (that is, reconsideration of the case as a whole)?
RESPONSE
In response to my correspondence outlining the restrictions this office observes with respect to offering opinions, you have informed me that the application of A.C.A. § 19-10-306 is currently at issue before an administrative board. I must decline to address your questions in light of this office's long-standing policy against issuing opinions on matters that are the subject of pending litigation. This policy has consistently been applied to matters pending before administrative agencies as well as before the courts. See, e.g., Ark. Ops. Att'y Gen. Nos. 99-139; 97-329; 97-105; 96-137; 92-360 and 90-114. The referenced administrative agency will address the scope of the statute, with a right of appeal to the courts.
Sincerely,
MARK PRYOR Attorney General
MP/JHD:cyh